Title: From Thomas Jefferson to James Brown, 19 December 1789
From: Jefferson, Thomas
To: Brown, James



Dear Sir
Cumberland Dec. 19. 1789.

The inclosed letter being of importance I take the liberty of asking you to give it a conveyance. Should any vessel be going directly to France that would certainly be the best way of sending it. Otherwise if put under cover to your correspondents in London, and by them put into the post office there, it will go safely to Paris where the postage from London to Paris is always paid. If put into any post office of Great Britain except that of London it is thrown aside of course for want of postage. Pardon this additional trouble I give you and be assured of the
 sentiments of esteem and attachment with which I am Dear Sir Your sincere friend & humble servt

Th: Jefferson

